99 S.W.3d 277 (2003)
Keith Joseph BROSSETTE, Appellant,
v.
The STATE of Texas, Appellee.
No. 06-01-00189-CR.
Court of Appeals of Texas, Texarkana.
Submitted January 15, 2003.
Decided February 3, 2003.
*279 Troy A. Hornsby, Miller, James, Miller & Hornsby, LLP, Texarkana, for Appellant.
Marcus D. Taylor, Wood County Dist. Atty., Henry Whitley, Special Asst. Dist. Atty., Quitman, for State.
Before MORRISS, C.J., ROSS and CARTER, JJ.

OPINION
Opinion by Justice CARTER.
Keith Joseph Brossette appeals from a criminal conviction of indecency with a *280 child by sexual contact. Brossette entered a plea of not guilty to the charges against him, and the case was tried to a jury. On September 12, 2001, the jury found Brossette guilty of the offense. The trial court imposed a ninety-nine-year sentence. Brossette now appeals, asserting three points of error. First, Brossette contends the statement he gave to police was inadmissible because it was given in violation of his constitutional request for an attorney during interrogation. Next, Brossette asserts the trial court erred when it sustained an objection concerning a prior bad act and instructed the jury to disregard, rather than grant, a mistrial. Finally, Brossette argues there was fundamental error when the court reporter failed to record the judge's reading of the jury charge.
C.O. is a five-year-old girl who lives with her mother and Nicholas Ford. Brossette is Ford's uncle. Brossette allegedly had a travel trailer at Lake Hawkins in Wood County, where C.O. would sometimes spend the night with him. The State alleges, and Brossette denies, that he had sexual contact with C.O.
In March 2001, C.O. was attending "Head Start" in Mineola, Texas. Deena Schoaf, C.O.'s teacher, was having lunch with C.O., and C.O. told Schoaf her "pee pee" hurt. After an inquiry by Schoaf, C.O. stated, "nobody is messing with me, not even Uncle Keith." A report was made to Child Protective Services (CPS), and an investigation ensued. C.O. gave a statement to Shanta Grundy Lockett, a CPS investigator, implicating Brossette of sexual contact on April 11, 2001. C.O. also testified at trial that Brossette "touched her."
Brossette went to the Texas Department of Public Safety office in Tyler to take a polygraph test. He requested an attorney before the test was administered. No attorney was provided after the request. Then Lieutenant Joyce Box entered the room and spoke with Brossette. Box testified that Brossette did not request an attorney in her presence, although she knew that Brossette had previously requested an attorney. Brossette gave a statement to Lieutenant Box during that interview on May 4, 2001. Brossette was arrested on May 27, 2001.
Brossette filed a motion to suppress the written statement he gave to police on May 4. This motion was denied by the trial court. This statement was admitted into evidence at trial.
A. Constitutionality of Admission of Brossette's Statement
Brossette first contends that his written statement should have been excluded from evidence because it was taken in violation of the Fifth Amendment. Brossette presented a motion to suppress the statement; the trial court denied this motion on August 8, 2001. A trial court's ruling on a motion to suppress is generally reviewed for an abuse of discretion. Oles v. State, 993 S.W.2d 103, 106 (Tex.Crim. App.1999). However, when there is solely a question of law based on undisputed facts, we apply de novo review. Id.; Guzman v. State, 955 S.W.2d 85, 89 (Tex.Crim. App.1997). A motion to suppress alone appropriately preserves error concerning the admission of an accused's statement. Moody v. State, 827 S.W.2d 875, 889 (Tex. Crim.App.1992).
During trial, when Lieutenant Box began to testify, Brossette objected to her testimony concerning his statement and the admission of the statement on constitutional grounds. The jury was excused, and the direct examination and cross-examination of Lieutenant Box was conducted outside the presence of the jury. After *281 Box's testimony, the court found that Brossette was not in custody and that his statement was voluntary. Lieutenant Box was then allowed to testify concerning the statement. Brossette's counsel preserved error with the motion to suppress; however, as the statement was actually being offered during trial by the State, Brossette's counsel stated, "[w]e don't have any objection." Even after vigorously objecting to specific evidence, when the evidence is actually offered into evidence and counsel states, "no objection," this waives the challenge of the admissibility of the challenged evidence. Id. There is no requirement for counsel to renew the objection once the jury has been reseated; however, if counsel does state, "no objection" when the evidence is actually offered, this waives the objection. Id.
However, even if Brossette's counsel had not waived his objection to the admission of Brossette's statement, the statement was properly admitted into evidence. Brossette correctly asserts that the Fifth Amendment right to counsel "requires, at a minimum, some statement that can be reasonably construed to be an expression of a desire for the assistance of an attorney in dealing with custodial interrogation by the police." Guidry v. State, 9 S.W.3d 133, 143 (Tex.Crim.App.1999) (citing McNeil v. Wisconsin, 501 U.S. 171, 178, 111 S. Ct. 2204, 115 L. Ed. 2d 158 (1991)). Custodial interrogation is "questioning initiated by law enforcement officers after a person has been taken into custody or otherwise deprived of his freedom of action in any significant way." Crivello v. State, 4 S.W.3d 792, 803-04 (Tex.App.-Texarkana 1999, no pet.) (citing Berkemer v. McCarty, 468 U.S. 420, 428, 104 S. Ct. 3138, 82 L. Ed. 2d 317 (1984)). In determining whether an individual was in custody, the court must examine all the circumstances surrounding the interrogation, but "the ultimate inquiry is simply whether there [was] a `formal arrest or restraint of movement' of the degree associated with formal arrest." Rodriguez v. State, 939 S.W.2d 211, 216 (Tex.App.-Austin 1997, no pet.) (citing California v. Beheler, 463 U.S. 1121, 1125, 103 S. Ct. 3517, 77 L. Ed. 2d 1275 (1983)). The initial determination of custody depends on the objective circumstances of the interrogation, not on the subjective views harbored by either the interrogating officers or the person being questioned. Stansbury v. California, 511 U.S. 318, 323, 114 S. Ct. 1526, 128 L. Ed. 2d 293 (1994). In light of the reasonable person test, an officer's knowledge and belief may bear on the Miranda[1] custody issue if they are conveyed to the individual being questioned; however, even a clear statement by an officer that the person under interrogation is the prime suspect is not in itself dispositive of the custody issue, because some suspects are free to come and go until the police decide to make an arrest. Stansbury, 511 U.S. at 325, 114 S. Ct. 1526.
Lieutenant Box testified to the following: that Brossette drove his own vehicle to the police station to take a polygraph test that Brossette requested to take; that she advised Brossette of all his rights, including his right to an attorney, and that he waived those rights and gave a statement; that Brossette was not handcuffed or restrained in any way; and that Brossette was not in custody when the statement was given.
Before the polygraph test was administered, Brossette requested an attorney. Lieutenant Box testified that Brossette requested to speak with her; that no attorney was provided to Brossette after his request; that Lieutenant Box entered the *282 room with Brossette after he had requested an attorney and that she conducted the interview where the statement was given; that she knew Brossette had previously requested an attorney and no attorney had been provided; that the request for an attorney was related to the polygraph test only; that he never made the request for an attorney to her; and that Brossette left after giving the statement and was later indicted and arrested.
We find a reasonable person would not have viewed Brossette's situation as being unable to leave or being restrained in any way. Thus, Brossette was not in custody at the time his statement was given.
When an individual is in custody and requests an attorney, the individual cannot be further interrogated by the police until counsel has been provided for him or unless the suspect reinitiates the interrogation. Edwards v. Arizona, 451 U.S. 477, 484-85, 101 S. Ct. 1880, 68 L. Ed. 2d 378 (1981). While the evidence is undisputed that Brossette did request an attorney and that Lieutenant Box further interrogated Brossette after this request and before an attorney was provided, it is clear that Brossette was not in custody. Rather, Brossette was at the police station on his own volition, and he was free to leave in his own vehicle at any point. Therefore, the Edwards standard requiring termination of all police interrogation once an attorney is requested is not applicable in this case. This point of error is overruled.
B. Denial of Mistrial Concerning Testimony of Prior Bad Acts
Brossette next contends the trial court erred when it denied his request for a mistrial after a CPS investigator testified she was involved in a prior investigation where Brossette was the alleged perpetrator. We review a trial court's denial of a mistrial under an abuse of discretion standard. Ladd v. State, 3 S.W.3d 547, 567 (Tex.Crim.App.1999).
Lockett, the CPS investigator, stated, "I have not had contact with [Brossette] but we had prior contact with him being the alleged perpetrator with [C.O.]." The interactions following that testimony were as follows:
[Defense Counsel]: We object to that.
THE COURT: Let me ask counsel to approach.
....
[Defense Counsel]: That's inflammatory, you instructed her not to do that.
THE COURT: That was something if [sic] you were asked to approach.
[State]: Well, we did. In other words, it's going to be admissible, you know, when the child testified.
THE COURT: It isn't yet.
[State]: Yeah, but it will be.
THE COURT: I guess what I need to do at this point is sustain the objection and instruct the jury to disregard. If you want to get back here, you are going to need to approach.
....
THE COURT: [to the jury] I sustain the objection. And, ladies and gentlemen, I instruct you to disregard the last comment made.
[Defense Counsel]: Your Honor, Defendant moves for a mistrial on the basis of that.
THE COURT: That will be denied.
Mistrial is an extreme remedy, and reviewing courts rarely reverse a trial court for refusing to grant a mistrial after an improper question. Bauder v. State, 921 S.W.2d 696, 698 (Tex.Crim.App.1996); Hardin v. State, 20 S.W.3d 84, 92-93 (Tex. App.-Texarkana 2000, pet. ref'd). Most often, error from an improper question can *283 be cured or rendered harmless by its withdrawal or an instruction to disregard. Hernandez v. State, 805 S.W.2d 409, 413-14 (Tex.Crim.App.1990); Hardin, 20 S.W.3d at 93. The exception occurs in extreme cases where the question is clearly calculated to inflame the minds of the jury and is of such a character as to suggest the impossibility of withdrawing the impression produced. Hernandez, 805 S.W.2d at 414. "Only when it is apparent that an objectionable event at trial is so emotionally inflammatory that curative instructions are not likely to prevent the jury being unfairly prejudiced against the defendant may a motion for mistrial be granted." Bauder, 921 S.W.2d at 698.
One of the factors that is considered when determining whether a motion to disregard testimony is curative is whether the question was asked to elicit a specific extraneous bad act. Ladd, 3 S.W.3d at 567. After laying the foundation that Lockett was responsible for investigating all abuse and neglect allegations concerning children for Wood County, the State asked Lockett, "[h]ave you had any prior occasion to have contact with [Brossette]?"
The asking of an improper question will seldom call for a mistrial because, in most cases, any harm can be cured by an instruction to disregard. Id. In Ladd, the State asked a prosecution witness, "Mr. [Troy] Guthrie, were you aware of whether or not Mr. Ladd and Mr. [Johnny] Roberson were together smoking crack cocaine... on the night ... and the morning that [the victim] was missing and was found?" Id. at 566. Before the witness could answer, the defendant objected, asked for an instruction to disregard, and moved for a mistrial. Id. The trial court sustained the objection on the ground that the State's question violated a motion in limine. Id. The trial court then instructed the jury to disregard the question, but the court denied a motion for mistrial. Id. at 566-57. The Texas Court of Criminal Appeals found no abuse of discretion.
The facts in the present case are similar to those in Ladd. The State asked a question of the witness, intending to elicit an answer that concerned a subject covered in a motion in limine. The trial court recognized that the State should have approached the bench before attempting to ask that type of question. The trial court sustained Brossette's objection and instructed the jury to disregard, but denied the mistrial. We find that the trial court did not abuse its discretion. This point of error is overruled.
C. Absence of the Charge to the Jury in the Record
Brossette argues that the court reporter's failure to transcribe a complete record created a fundamental error. Specifically, the court reporter did not transcribe while the trial court read the charge to the jury. A copy of the charge that was given to the jury is a part of the clerk's record, which is before this Court. Before the charge was read, Brossette objected to the charge being submitted in "general form." The trial court stated the following, on the record, regarding the jury charge:
Ladies and gentlemen, at this time, I am going to read you the charge. I'm going to try to talk right into the microphone. I have the sound turned down because this microphone seems to be the one that causes the post [sic] static. If at any time you can't hear me, please don't hesitate to signal and I will just try another way. This seems to be the primary source of difficulty. I'm going to read the charge to you. You need to listen to it because it will form the instructions that you are to follow in reaching your verdict. But don't panic *284 because the copy of this charge will go with you to the jury room so you don't have to memorize it as you hear it.
Then in parentheses the reporter typed "(Charge read.)." The record indicates the reporter's record was prepared by "machine shorthand." No objection was made at the trial to the reporter's failure to record the reading of the charge.
Brossette has never asserted that the charge read to the jury was different than the charge that was physically given to the jury.
Texas Rule of Appellate Procedure 13.1(a) states that "[t]he official court reporter or court recorder must: (a) attend court sessions and make a full report of the proceedings unless excused by agreement of the parties." Tex.R.App. P. 13.1(a). The court reporter's failure to transcribe the reading of the charge to the jury violates Rule 13.1(a) and constitutes error.
Brossette asserts that the violation of Rule 13.1(a) created fundamental error because it harms the record and eliminates ways to determine error for appeal. There is disagreement between two of the courts of appeals as to the interpretation and effect of Rule 13.1(a) of the Texas Rules of Appellate Procedure. The Corpus Christi Court of Appeals has held the court reporter has a duty to record all proceedings unless a party expressly waives his or her right to have a court reporter record the proceedings. Mitten v. State, 79 S.W.3d 751 (Tex.App.-Corpus Christi 2002, pet. filed); Tanguma v. State, 47 S.W.3d 663 (Tex.App.-Corpus Christi 2001, pet. ref'd).
In contrast, the Houston First Court of Appeals found that Rule 13.1(a) was an enlargement of the defendant's substantive right in violation of the mandate that rules not modify substantive rights of litigants and declared Rule 13.1(a) void. It further held that Texas Government Code Section 52.046(a) governs the recording of court reporters. Polasek v. State, 16 S.W.3d 82 (Tex.App.-Houston [1st Dist.] 2000, pet. ref'd). The First Court of Appeals in Polasek found that Rule 13.1(a) was in conflict with Texas Government Code Section 52.046(a). See id. at 88-89; Tex. Gov't Code Ann. § 52.046 (Vernon 1998). Section 52.046 of the Texas Government Code reads as follows:
(a) On request, an official court reporter shall:
(1) attend all sessions of the court;
(2) take full shorthand notes of oral testimony offered before the court, including objections made to the admissibility of evidence, court rulings and remarks on the objections, and exceptions to the rulings;
(3) take full shorthand notes of closing arguments if requested to do so by the attorney of a party to the case, including objections to the arguments, court rulings and remarks on the objections, and exceptions to the rulings;....
Tex. Gov't Code Ann. § 52.046 (emphasis added). Rule 13.1(a) replaced Texas Rule of Appellate Procedure 11(a)(1) and (2), which required the court reporter to record proceedings only when requested by the trial court or the attorney for any party. See Tex.R.App. P. 13.1(a); Tex. R.App. P. 11(a) (Vernon 1996).
In Williams v. State, 937 S.W.2d 479 (Tex.Crim.App.1996), the defendant timely requested that all proceedings be recorded as was then required by Tex. R.App. P. 11. The court reporter failed to record a videotaped statement played to the jury. The Texas Court of Criminal Appeals found that the failure to object before the trial court waived error.
The case at bar is in the same posture as the Williams casethere the defendant *285 requested that all proceedings be recorded, placing the duty on the court reporter to do so under the rule then in effect. Here, by rule, the court reporter had such a duty without request. In both cases, no objection was made to the failure to record. We find, as in Williams, that failure to object waives error.
Rule 33 of the Texas Rules of Appellate Procedure reads: "(a) In General. As a prerequisite to presenting a complaint for appellate review, the record must show that: (1) the complaint was made to the trial court by a timely request, objection, or motion...." Tex.R.App. P. 33.1(a). This Court has previously held in analogous circumstances that it is the burden of the parties to object to the trial court's failure to comply with a statutory requirement. Buchanan v. State, 68 S.W.3d 136, 139 (Tex.App.-Texarkana 2001, no pet.). In Buchanan, this Court recognized that Article 42.12(9)(a) of the Texas Code of Criminal Procedure required that a trial court order the preparation of a presentence investigation report in a felony case. Tex.Code Crim. Proc. Ann. art. 42.12(9)(a) (Vernon Supp.2003). However, this Court found that the error in failing to prepare the report is waived if the defendant does not object or bring it to the trial court's attention. Buchanan, 68 S.W.3d at 140. Like the situation in Buchanan, while it is error when a court reporter does not transcribe all trial proceedings into the record, this error is waived if not objected to. It is well settled that the purpose of requiring a timely, specific objection is to allow the trial court to have the opportunity to make a determination and ruling on the complained-of point and then to proceed with the trial under the proper procedural and substantive manner as appropriately corrected by the trial court. Janecka v. State, 823 S.W.2d 232, 244 (Tex.Crim.App.1990) (op. on reh'g).
Even if this error were not waived, Brossette still would not be successful on this point of error. Texas Rule of Appellate Procedure 44.2 provides that there are two kinds of error in criminal cases:
(a) Constitutional Error. If the appellate record in a criminal case reveals constitutional error that is subject to harmless error review, the court of appeals must reverse a judgment of conviction or punishment unless the court determines beyond a reasonable doubt that the error did not contribute to the conviction or the punishment.
(b) Other Errors. Any other error, defect, irregularity, or variance that does not affect the substantial rights must be disregarded.
Tex.R.App. P. 44.2. The failure of the court reporter to record the reading of the charge to the jury does not rise to the level of constitutional error. Tanguma, 47 S.W.3d at 676 (failure to record bench conference found not a constitutional error). When a nonconstitutional error is found, the appellate court must disregard any error that does not affect substantial rights. Tex.R.App. P. 44.2. A substantial right is affected when the error had a substantial and injurious effect or influence in determining the jury's verdict. King v. State, 953 S.W.2d 266, 271 (Tex. Crim.App.1997). A criminal conviction should not be overturned for nonconstitutional error if the appellate court, after examining the record as a whole, has fair assurance the error did not influence the jury, or had but a slight effect. Johnson v. State, 967 S.W.2d 410, 417 (Tex.Crim. App.1998); Tanguma, 47 S.W.3d at 677.
This failure of the court reporter to record the trial court's reading of the charge to the jury was error because it *286 violated Rule 13.1 of the Texas Rules of Appellate Procedure. However, this was not a constitutional violation, and there is no evidence that this influenced the jury's decision. None of Brossette's substantial rights have been affected. We must, therefore, disregard this error. This point of error is overruled.
In conclusion, we affirm the judgment of the trial court. Brossette was not in custody when his statement was given. Although he requested an attorney, the subsequent interrogation and statement were not in violation of the Fifth Amendment. The trial court did not abuse its discretion when it sustained Brossette's objection and instructed the jury to disregard and denied Brossette's motion for a mistrial. Finally, there was error in the failure of the court reporter to transcribe the trial court's reading of the jury charge. This error was waived. The error did not affect the substantive rights of Brossette.
We affirm the judgment.
NOTES
[1]  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).